DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites circuitry configured to calculate a matching degree between two images of an image pair, the matching degree of the image pair being one of a plurality of matching degrees of a plurality of image pairs, and generate information on sameness between two image groups of an image group pair based on the plurality of matching degrees of the plurality of image pairs, the image group pair including the plurality of image pairs. The limitation of determining how closely images match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting using a “processing device, comprising circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, “calculating” and “generate information” in the context of this claim encompasses the user manually determining how similar two images are. For example, but for the “processor” language, “generate information on sameness between two image groups” in the context of this claim encompasses the user thinking that some images or groups of images are more similar than others. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. [It is noted that while claim 1 is currently only rejected under 35 USC 101 due to the limitations being purely mental processes, the calculating step of claim 1 could also have been rejected under 35 USC 101 as “pure math” so it is recommended to keep this in mind upon future amendments]
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the calculating and determining sameness. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the calculating and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitations reciting “non transitory computer readable medium,” “memory” and “processing device” have been recognized by the courts as being  well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). See MPEP § 2106.05(d), II.  The limitations include sending and receiving information regarding the assignment of videos to decoders. See MPEP § 2106.05(d), II, I, (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096).
“Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer…..Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” MPEP § 2106.05(f).
The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases… The [Alice] Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 134 S. Ct. at 2359-60, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no substantial practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id. MPEP § 2106.05(f)..  
Claim 2 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites circuitry generates a matching degree between the two image groups of the image group pair based on the plurality of matching degrees of the plurality of image pairs. The limitation of determining how closely images match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The detail of a matching degree is still not considered more than a mental process as a human can look at images or groups of images and say if they more closely match or not, indicating a degree.
Claim 3 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the circuitry generates information indicating whether the two image groups of the image group pair matches based on whether the matching degree of the image group pair is equal to or greater than a threshold value. The limitation of determining how closely images match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The detail of a threshold is still not considered more than a mental process as a human can look at images or groups of images and say if they more closely match or not, indicating some form of threshold being used mentally to delineate between matching or not. Further, as with claim 1, the comparison to a threshold could be considered as pure math. 
Claim 4 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the circuitry transmits the plurality of image pairs to a terminal device that communicates with the information processing device through a network, receives a visual check result by a user input operation, the visual check result indicating whether two images of an image pair match or not, the image pair being one of the plurality of image pairs, updates, in response to the visual check result indicating that the two images of the image pair match, a value of the matching degree of the image pair, the updated value indicating that the two images of the image pair match exactly, and updates the matching degree of the image group pair according to the update of the matching degree of the image pair. The limitation of determining how closely images match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In this case, the process is explicitly requiring a mental process by a user who does the check. The transmitting and network are interpreted as insignificant post solution activity, as these are not a fundamental part of the matching process being carried out.
Claim 5 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the circuitry transmits the plurality of image pairs to a terminal device that communicates with the information processing device through a network, receives a visual check result by a user input operation, the visual check result indicating whether two images of an image pair match or not, the image pair being one of the plurality of image pairs, updates, in response to the visual check result indicating that the two images of the image pair do not match, a value of the matching degree of the image pair, the updated value indicating that the two images of the image pair do not match, and updates the matching degree of the image group pair according to the update of the matching degree of the image pair. The limitation of determining how closely images match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In this case, the process is explicitly requiring a mental process by a user who does the check. The transmitting and network are interpreted as insignificant post solution activity.
Claim 6 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the circuitry calculates, as the matching degree of the image group pair, one of an arithmetic mean, a geometric mean, a weighted mean, a harmonic mean, a trimmed mean, a sample variance, and an unbiased variance based on the plurality of matching degrees of the plurality of image pairs. The limitation of determining how closely images match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas. This calculation is interpreted as pure math. 
Claim 7 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the circuitry focuses on a plurality of image features to calculate the plurality of matching degrees of the plurality of image pairs, and calculates the matching degree of the image group pair based on the plurality of matching degrees of the plurality of image pairs, which are calculated based on the plurality of image features. The limitation of determining how closely images match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Basing the interpretation on image features is still mental as humans are all interpreting images according to some “features” whether subject matter or color etc..
Claim 8 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reasons as claim 1 above.
Claim 9 recites “a terminal device including terminal device circuitry configured to receive, from the circuitry of the information processing device, the information on the sameness between the two image groups of the image group pair, and display, on a display, the information on the sameness between the two image groups of the image group pair”. The terminal device and display are interpreted as insignificant post solution activity. As indicated in court precedent, this would still be directed to an abstract idea, as this is similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
Claim 10 is rejected under rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reasons as claim 1 above. As with claim 1, the “non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method” are still generic computer components.
For the reasons indicated above, claims 1-10 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhuis et al. (US 20190066492 A1) in view of Kumar et al. (US 20190388182 A1).

Regarding claims 1, 8, and 10, Nijhuis et al. disclose an information processing device, comprising circuitry configured to; a method; and a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method, comprising: calculate a matching degree between two images of an image pair, the matching degree of the image pair being one of a plurality of matching degrees of a plurality of image pairs (mean, median, maximum and minimum of the confidences measured by comparison of the test image with a plurality of confirmed images, [0033], match of each pairwise compared images, [0010]), and generate information on sameness between two image groups of an image group pair based on the plurality of matching degrees of the plurality of image pairs, the image group pair including the plurality of image pairs (grouping the images identified as the same license plate, thereby providing a plurality of first identification groups, and grouping the images identified as the same license plate, thereby providing a plurality of second identification groups, matching the identified characters of the second identification groups with the identified characters of the first identification groups, and, if the matched first identification groups included only one license plate confirm the optical character recognition of the second identification group, and, if the first identification groups included more than one license plate comparing pairwise each image in the second identification group with a confirmed image of each image in the first identification group, the comparison providing a confidence estimate for the match of each pairwise compared images, and, the confirmed image including an associated license plate characters, and, assigning the characters of the license plate in the second identification group as the associated licenses plate characters that are associated with the confirmed image that had the highest confidence estimate, [0049]).

To the extent “image group pair” could mean multiple things, another reference is provided to further teach this limitation.
Kumar et al. teach calculate a matching degree between two images of an image pair, the matching degree of the image pair being one of a plurality of matching degrees of a plurality of image pairs (RMSD or RMSE may be determined for every matched pair of first and second keypoints for the first and second images, [0050], Similarity or dissimilarity of the extracted color-based features and/or texture-based features may, for example, be measured by comparing extracted features from spatially-corresponding pixels or pixel groups between the images, histogram bin distributions of color component values, textile areas or si/e (e.g., based on number of pixels having a given color component, [0089]), and generate information on sameness between two image groups of an image group pair based on the plurality of matching degrees of the plurality of image pairs, the image group pair including the plurality of image pairs (first and second image regions have corresponding textile-depicting pixel groups, measure a likelihood that the first and second image regions depict at least a portion of the same textile, measure of likelihood is based at least in part on similarity between the corresponding textile-depicting pixels or pixel groups, [0014], RMSD or RMSE may be determined for every matched pair of first and second keypoints for the first and second images, then aggregated to provide a measure of overall difference between the plurality of first keypoints and the plurality of second keypoints, [0050], communicating a potential duplicate image may include displaying some or all images obtained or received, and visually indicating potential groups of duplicates, [0078], Absolute difference between the histograms may then be used to measure how similar or dissimilar, the depicted surgical textiles are, and therefore determine a measure of likelihood whether any given pair or larger group of images depict the same textile, [0103], warp at least one of the first and second image regions such that the first and second image regions have corresponding textile-depicting pixel groups and the measure of likelihood may be at least partially based on similarity between the corresponding textile-depicting pixel groups, [0108]).

Regarding claim 2, Nijhuis et al. and Kumar et al. disclose the information processing device according to claim 1. Nijhuis et al. and Kumar et al. further disclose the circuitry generates a matching degree between the two image groups of the image group pair based on the plurality of matching degrees of the plurality of image pairs (Nijhuis et al., comparison is with a plurality of images and the confidence of the identification based upon comparison of the images is an average of the confidence levels from multiple comparisons [0033]; Kumar et al., RMSD or RMSE may be determined for every matched pair of first and second keypoints for the first and second images, (then aggregated (e.g., averaged) to provide a measure of overall difference between the plurality of first keypoints and the plurality of second keypoints, [0050], measure of duplicate likelihood, As another example, multiple classification algorithms may additionally or alternatively be applied to the one or more classification features for each pair of images, resulting in multiple measures of duplicate likelihood that may be averaged or otherwise combined (e.g., to increase confidence level) to generate an aggregate risk score as an adjusted measure of likelihood for each pair of images, [0073]).

Regarding claim 3, Nijhuis et al. and Kumar et al. disclose the information processing device according to claim 2. Nijhuis et al. and Kumar et al. further indicate the circuitry generates information indicating whether the two image groups of the image group pair matches based on whether the matching degree of the image group pair is equal to or greater than a threshold value (Nijhuis et al., Rule 7 that places an upper limit on the percentage of the points in the population that results in rejects. Again a reject point is one that cannot be identified as either A or B based upon ranked confidence estimates; Kumar et al., Two or more images may be classified as potentially depicting at least a portion of the same textile if the measure of likelihood meets the predetermined threshold, [0010], comparing the measure of likelihood of duplicate imaging to a predetermined threshold (270), where the threshold is a cutoff for classifying an image pair as “not duplicate” or “potentially duplicate”, [0035]).

Regarding claim 4, Nijhuis et al. and Kumar et al. disclose the information processing device according to claim 2. Nijhuis et al. and Kumar et al. further indicate the circuitry transmits the plurality of image pairs to a terminal device that communicates with the information processing device through a network (Nijhuis et al., sensors and cameras are connected to a computing device 109 that is further connected to a network 110 for sending acquired images to data processors for license plate recognition, [0024], connection between the data acquisition system 204 and the computing systems 201, 202, 203, 205 may be wired or wireless and may be through a local network 106 or through the Internet 107 or both, [0026]; Kumar et al., camera may be configured to transmit images to the processor for analysis, [0114]), receives a visual check result by a user input operation, the visual check result indicating whether two images of an image pair match or not, the image pair being one of the plurality of image pairs (Kumar et al., measure of duplicate likelihood for a pair of images is compared to multiple thresholds, “communicating the risk of the potential duplicate image pair (e.g., requesting confirmation by the user whether the images depict the same textile) and accepting the user's conclusion of whether the images are duplicates”, [0081]), updates, in response to the visual check result indicating that the two images of the image pair match, a value of the matching degree of the image pair, the updated value indicating that the two images of the image pair match exactly, and updates the matching degree of the image group pair according to the update of the matching degree of the image pair (Kumar et al., detection of a potential duplicate image of a surgical textile may, for example, trigger a prompt to the user to confirm whether the surgical textile has been imaged more than once, [0031], comparing the measure of likelihood of duplicate imaging to a predetermined threshold (270), where the threshold is a cutoff for classifying an image pair as “not duplicate” or “potentially duplicate” When it is more likely that the surgical textile has not been previously imaged, the image pair may be classified as “not duplicate” and a surgical textile count may be incremented. In contrast, when it is more likely that the surgical textile has been previously imaged, the image pair may be classified as “potentially duplicate” and the surgical textile count may remain unchanged, at least until a user has confirmed whether duplicate imaging has occurred, [0035], classification algorithm may be trained such that a greater measure of likelihood that a pair of images are duplicates is indicated by a higher numerical score, greater measure of likelihood that a pair of images are duplicates is indicated by a lower numerical score, measure of likelihood may, for example, range between about 0 and about 1, [0071], The threshold may be adjusted for desirable sensitivity. For example, it may be preferable to have more false positives (i.e., incorrect predictions of duplicates) than false negatives to trigger user confirmation of whether duplicate imaging has occurred. Such threshold adjustment may occur based on manual selection by a user, and/or based on certain environmental conditions (e.g., when multiple surgical textiles consistently appear to be fully or nearly fully saturated with fluid, and thus more difficult to distinguish from each other, [0075], accepting the user's conclusion of whether the images are duplicate, if the measure of duplicate likelihood meets the second threshold and therefore indicates a “high” risk of potential duplicates, then the method may include communicating the risk of the potential duplicate image pair but programmatically withhold from incrementing the textile count index counter, even if the user attempts to confirm that the images are not duplicates, or the method may require additional such confirmation, such as from multiple users providing confirmation in concurrence, [0081], indicates level of uncertainty in the overall textile count as contributed by potential duplicate images, for example, an aggregate risk score for an entire set of images generally indicating level of uncertainty that the set includes at least one duplicate image such as by multiplying all measures of duplicate likelihood generated for each image pair in the set of images, [0082], “In some variations, the user may be prompted and or permitted to confirm that the images are not duplicates. In some variations, the user may be prevented from confirming that the images are not duplicates, such that the uniformly appearing textiles automatically contribute to a higher risk score or lower confidence level as described above, regardless of whether the user attempts to confirm that the images depict distinct textiles”, [0088]) [confirming as duplicate or not duplicate and updating a count accordingly, as the numerical value can be set to 0 or 1, indicates the updating of the “matching degree”]

Regarding claim 5, Nijhuis et al. and Kumar et al. disclose the information processing device according to claim 2. Nijhuis et al. and Kumar et al. further indicate the circuitry transmits the plurality of image pairs to a terminal device that communicates with the information processing device through a network (Nijhuis et al., sensors and cameras are connected to a computing device 109 that is further connected to a network 110 for sending acquired images to data processors for license plate recognition, [0024], connection between the data acquisition system 204 and the computing systems 201, 202, 203, 205 may be wired or wireless and may be through a local network 106 or through the Internet 107 or both, [0026]; Kumar et al., camera may be configured to transmit images to the processor for analysis, [0114]), receives a visual check result by a user input operation, the visual check result indicating whether two images of an image pair match or not, the image pair being one of the plurality of image pairs (Kumar et al., measure of duplicate likelihood for a pair of images is compared to multiple thresholds, “communicating the risk of the potential duplicate image pair (e.g., requesting confirmation by the user whether the images depict the same textile) and accepting the user's conclusion of whether the images are duplicates”, [0081]), updates, in response to the visual check result indicating that the two images of the image pair do not match, a value of the matching degree of the image pair, the updated value indicating that the two images of the image pair do not match, and updates the matching degree of the image group pair according to the update of the matching degree of the image pair (Kumar et al., detection of a potential duplicate image of a surgical textile may, for example, trigger a prompt to the user to confirm whether the surgical textile has been imaged more than once, [0031], comparing the measure of likelihood of duplicate imaging to a predetermined threshold (270), where the threshold is a cutoff for classifying an image pair as “not duplicate” or “potentially duplicate” When it is more likely that the surgical textile has not been previously imaged, the image pair may be classified as “not duplicate” and a surgical textile count may be incremented. In contrast, when it is more likely that the surgical textile has been previously imaged, the image pair may be classified as “potentially duplicate” and the surgical textile count may remain unchanged, at least until a user has confirmed whether duplicate imaging has occurred, [0035], classification algorithm may be trained such that a greater measure of likelihood that a pair of images are duplicates is indicated by a higher numerical score, greater measure of likelihood that a pair of images are duplicates is indicated by a lower numerical score, measure of likelihood may, for example, range between about 0 and about 1, [0071], The threshold may be adjusted for desirable sensitivity. For example, it may be preferable to have more false positives (i.e., incorrect predictions of duplicates) than false negatives to trigger user confirmation of whether duplicate imaging has occurred. Such threshold adjustment may occur based on manual selection by a user, and/or based on certain environmental conditions (e.g., when multiple surgical textiles consistently appear to be fully or nearly fully saturated with fluid, and thus more difficult to distinguish from each other, [0075], accepting the user's conclusion of whether the images are duplicate, if the measure of duplicate likelihood meets the second threshold and therefore indicates a “high” risk of potential duplicates, then the method may include communicating the risk of the potential duplicate image pair but programmatically withhold from incrementing the textile count index counter, even if the user attempts to confirm that the images are not duplicates, or the method may require additional such confirmation, such as from multiple users providing confirmation in concurrence, [0081], indicates level of uncertainty in the overall textile count as contributed by potential duplicate images, for example, an aggregate risk score for an entire set of images generally indicating level of uncertainty that the set includes at least one duplicate image such as by multiplying all measures of duplicate likelihood generated for each image pair in the set of images, [0082], “In some variations, the user may be prompted and or permitted to confirm that the images are not duplicates. In some variations, the user may be prevented from confirming that the images are not duplicates, such that the uniformly appearing textiles automatically contribute to a higher risk score or lower confidence level as described above, regardless of whether the user attempts to confirm that the images depict distinct textiles”, [0088]) [confirming as duplicate or not duplicate and updating a count accordingly, as the numerical value can be set to 0 or 1, indicates the updating of the “matching degree”] [because using an aggregate this indicates the updates to each matching also update the group pair matching degree]

Regarding claim 6, Nijhuis et al. and Kumar et al. disclose the information processing device according to claim 2. Nijhuis et al. and Kumar et al. further indicate the circuitry calculates, as the matching degree of the image group pair, one of an arithmetic mean, a geometric mean, a weighted mean, a harmonic mean, a trimmed mean, a sample variance, and an unbiased variance based on the plurality of matching degrees of the plurality of image pairs (Nijhuis et al., comparison, then, is with a plurality of images and the confidence of the identification based upon comparison of the images is an average of the confidence levels from multiple comparisons, confidence is one selected from the mean, median, maximum and minimum of the confidences measured by comparison of the test image with a plurality of confirmed images, [0033]; Kumar et al., an overall distance or difference between the feature descriptor values for a first keypoint and the feature descriptor values for a second keypoint (where the first and second keypoints have been matched) may be determined based on root mean square deviation (RMSD) or root mean square error (RMSE), or other suitable measure of distance. RMSD or RMSE may be determined for every matched pair of first and second keypoints for the first and second images, (hen aggregated (e.g., averaged) to provide a measure of overall difference between the plurality of first keypoints and the plurality of second keypoints”, [0050]).

Regarding claim 7, Nijhuis et al. and Kumar et al. disclose the information processing device according to claim 2. Nijhuis et al. and Kumar et al. further indicate the circuitry focuses on a plurality of image features to calculate the plurality of matching degrees of the plurality of image pairs, and calculates the matching degree of the image group pair based on the plurality of matching degrees of the plurality of image pairs, which are calculated based on the plurality of image features (Nijhuis et al., The pixel by pixel difference, in one embodiment, is the sum of the absolute values of the difference in the grayscale intensity value between the image in the trusted database and the test image for each pixel location. In another embodiment the difference includes color information and the difference includes the difference in red, green and blue intensities between the two images, [0030]; Kumar et al., absolute differences in pixel intensities e.g., in red, green, and/or blue intensities or color values may be used for the template matching, [0064], “Potential duplicate image pairs may be differentiated based on, for example, line weight, line patterns, color, etc. Other visual indications (e.g., color tinting, fading, etc.) may similarly be used to identify potential duplicate image pairs”, [0078], “Similarity or dissimilarity of the extracted color-based features and/or texture-based features may, for example, be measured by comparing extracted features from spatially-corresponding pixels or pixel groups between the images, histogram bin distributions of color component values, textile areas or si/e (e.g., based on number of pixels having a given color component value or range of values, or overall textile area), K-nearest neighbor algorithm, etc.”, [0089]).

Regarding claim 9, Nijhuis et al. and Kumar et al. disclose the information processing device according to claim 1. Nijhuis et al. and Kumar et al. further indicate a terminal device including terminal device circuitry configured to receive, from the circuitry of the information processing device, the information on the sameness between the two image groups of the image group pair, and display, on a display, the information on the sameness between the two image groups of the image group pair (Nijhuis et al., “The operators may operate at the computer that includes the recognition process or may operate at computers linked to the recognition process computer via a local network, or through the Internet. The multiple computers in the system 201, 202, 203, 205 may be programmed to display data from the remote sensor 204 for review by operators 208, 209, 210, 211”, [0026]; Kumar et al., FIG. 9B is an exemplary display for displaying images of surgical textiles and communicating to a user regarding multiple image pairs, where each image pair potentially depicts the same surgical textile. FIG. 9C is an exemplary display for displaying images of surgical textiles with a textile count and aggregate risk score of duplicate images, [0023], communicating a potential duplicate image may include displaying some or all images obtained or received, and visually indicating potential groups of duplicates, [0078], “Such a handheld or mobile device may for example, be a tablet computer. laptop computer, mobile smartphone, etc., which may include a camera, processor, and display. However, in other variations, some or all of the system components may be separated as discrete, interconnected devices. For example, the camera and or display may be located substantially near the patient during the surgical or medical procedure (e.g., in the operating room) while the processor may be located at a remote location (e.g., in the operating room separate from the camera and/or display, or outside the operating room), communicating with camera and display through a wired or wireless connection or other network” [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2020/197495 A1 Priority: 26-Mar-2019 [highly relevant, same language as the claims however not relied upon at this time as this reference is directed to Hough spaces]: for each of the plurality of match candidates: determining an individual similarity transformation between a position of the first feature in the first image and a position of the second feature in the second image; and mapping the determined individual similarity transformation into a Hough space; partitioning the Hough space into a plurality of partitions; determining a plurality of groups, wherein a group is comprised of all of the match candidates with individual similarity transformations that fall into the same partition; determining a plurality of groups, wherein a group is comprised of all of the match candidates with individual similarity transformations that fall into the same partition; for each group, determining a local similarity transformation; and verifying a match candidate by: calculating an error generated by describing the relative positions of the first feature in the first image and the second feature in the second image with one of the determined local similarity transformations, and determining that the error is below an error threshold, abstract, Determining the plurality of groups of correspondences in the Hough space may comprise identifying clusters in the Hough space. A single local similarity transformation may be determined for each group or cluster of correspondences” p4 “Only correspondences falling within particular partitions may be considered a group or cluster” p4 “The first image and the second image may be represented by a histogram of a set of features using a visual vocabulary” p4, “A geographic location is captured in both a first and a second image if the same place is captured in a first and second image”, p5, cluster is identified where the score of a given bin in Hough space exceeds a threshold p, local similarity transform for an individual cluster is the mean of all of the similarity transforms in that cluster, p11, p decreases more false matches arise, p12). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661